Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/9/2020, 3/13/2020, 8/11/2020 and 11/30/2020 have been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 102
           Claims 1 and 8 are rejected under 35 U.S.C. 102 (a) 1 as being anticipated by Kwon et al. (U.S. PG-Publication # 2015/0092707).

        Consider claims 1 and 8, Kwon et al. clearly disclose a data replication controlling method, comprising: 
         receiving, by a user equipment, a first media access control (MAC) control element (CE) sent by a first network device, and receiving a second MAC CE sent by a If a UE is configured for dual connectivity by a master base station and a secondary base station, the UE may receive activation/deactivation MAC CE messages each via a primary serving cell or a secondary serving cell involved with the base stations each. Hereinafter, an activation/deactivation MAC CE message received from a master base station (MeNB) may be referred to as a first activation/deactivation MAC CE message, and a activation/deactivation MAC CE message received from a secondary base station (SeNB) may be referred to as a second activation/deactivation MAC CE message)); and 
        activating or deactivating, by the user equipment, data replication based on the first MAC CE and the second MAC CE (fig. 15A, par. 115 (In this case, as shown in FIG. 15A, the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, from the first activation/deactivation MAC CE message. Also, the UE identifies and applies information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the MeNB, from the second activation/deactivation MAC CE message)). 





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 4-6, 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PG-Publication # 2015/0092707), in view of prior art of record, CATT:” Duplication Activation/Deactivation MAC CE”, 3GPP Draft, R2-1707921, 3GPP, Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France, hereinafter “CATT”.   


         Consider claim 4, and as applied to claim 1 above,
                        claim 11, and as applied to claim 8 above,  
Kwon et al. clearly disclose the method as described.
         However, Kwon et al. do not specifically disclose in a case where the user equipment activates the data replication, sending, by the user equipment, data on a path where the first network device is located and a path where the second network device is located. 
         In the same field of endeavor, CATT et al. clearly show:                   
         in a case where the user equipment activates the data replication, sending, by the user equipment, data on a path where the first network device is located and a path where the second network device is located (fig. 1 (duplication deactivation), section 2.1, subsection 1, second point (Duplication activated: two logical channels are used to transmit the data of the DRB. We call the second logical channel secondary leg. The data from primary leg and secondary leg are transmitted via different CCs)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data replication controlling method, as taught by Kwon, and show in a case where the user equipment activates the data replication, sending, by the user equipment, data on a path where the first network device is located and a path where the second network device is located, as taught by CATT, so that problems can be avoided.



         Consider claim 5, and as applied to claim 1 above,
                        claim 12, and as applied to claim 8 above,  
Kwon et al. clearly disclose the method as described.
         However, Kwon et al. do not specifically disclose in a case where the first MAC CE activates the data replication, and the second MAC CE deactivates the data replication. 
         In the same field of endeavor, CATT et al. clearly show:                   
         in a case where the first MAC CE activates the data replication, and the second MAC CE deactivates the data replication, sending, by the user equipment, data on a path where the first network device is located (fig. 1(duplication deactivation - top figure), section 2.1, subsection 1, third point (Duplication deactivation: after duplication deactivation, there are two possible alternatives: keep the primary leg or keep the secondary leg. Because the remaining leg can use all CCs, there is no difference between keeping the primary leg and the secondary leg)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data replication controlling method, as taught by Kwon, and show in a case where the first MAC CE activates the data replication, and the second MAC CE deactivates the data replication, as taught by CATT, so that problems can be avoided.



         Consider claim 6, and as applied to claim 1 above,
                        claim 13, and as applied to claim 8 above,  
Kwon et al. clearly disclose the method as described.
         However, Kwon et al. do not specifically disclose in a case where the first MAC CE deactivates the data replication, and the second MAC CE activates the data replication. 
         In the same field of endeavor, CATT et al. clearly show:                   
         in a case where the first MAC CE activates the data replication, and the second MAC CE deactivates the data replication, sending, by the user equipment, data on a path where the first network device is located (fig. 1(duplication deactivation - bottom figure), section 2.1, subsection 1, third point (Duplication deactivation: after duplication deactivation, there are two possible alternatives: keep the primary leg or keep the secondary leg. Because the remaining leg can use all CCs, there is no difference between keeping the primary leg and the secondary leg)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data replication controlling method, as taught by Kwon, and show in a case where the first MAC CE deactivates the data replication, and the second MAC CE activates the data replication, as taught by CATT, so that problems can be avoided.



          Consider claim 19, Kwon et al. clearly disclose:
          a network device, applied to a communication system comprising a first network device, a second network device, and a user equipment, wherein the network device is the first network device, and the first network device comprises a transceiver, a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the processor (fig. 6, par. 73 (A UE, a master evolved NodeB (MeNB), and at least one secondary evolved NodeB (SeNB) may configure for dual connectivity. As shown in FIG. 6, there may be three options for a dual connectivity in accordance with a division scheme of user plane data)), when running the computer program, is configured to: 
          control the transceiver to send a first medium access control (MAC) control element (CE) to the user equipment, wherein the MAC CE is configured to activate or deactivate data replication (par. 114 (If a UE is configured for dual connectivity by a master base station and a secondary base station, the UE may receive activation/deactivation MAC CE messages each via a primary serving cell or a secondary serving cell involved with the base stations each. Hereinafter, an activation/deactivation MAC CE message received from a master base station (MeNB) may be referred to as a first activation/deactivation MAC CE message, and a activation/deactivation MAC CE message received from a secondary base station (SeNB) may be referred to as a second activation/deactivation MAC CE message)). 
          However, Kwon et al. do not specifically disclose sending default path configuration information.
          In the same field of endeavor, CATT et al. clearly show:                   
        control the transceiver to send default path configuration information to the second network device and the user equipment (fig. 1(before duplication deactivation), section 2.1, subsection 1, first point (Before duplication activation: one logical channel is used to transmit the data of the DRB before duplication is configured or activated and all CCs can be used for this logical channel. For better clarity, we call the logical channel as primary leg) );
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data replication controlling method, as taught by Kwon, and show sending default path configuration information, as taught by CATT, so that problems can be avoided.



        Consider claim 20, and as applied to claim 19 above, Kwon et al. clearly disclose a network device, wherein the processor is further configured to: 
         in a case where a data replication bearer is established, control the transceiver to send the default path configuration information to the second network device and the user equipment (par. 6 (In dual connectivity, a base station transmits downlink data and receives uplink data through a bearer configured for a UE. Here, a bearer may be configured through one base station or may be configured through the at least two different base stations. Further, in dual connectivity, at least one serving cell may be configured for each base station, and each serving cell may be operated in an activation or deactivation state. A primary serving cell (PCell), which is configurable according to existing carrier aggregation (CA) scheme, may be configured in the master base station. In the secondary base station(s), only secondary serving cell(s) (SCell(s)) may be configured. The CA scheme is a technology to effectively use divided narrow bands, and the CA scheme may provide an effect that a base station uses a logically wide band by aggregating physically continuous or non-continuous bands in a frequency domain)); or
         in a case where a default path of a data replication bearer, that has been established, is modified, control the transceiver to send the default path configuration information to the second network device and the user equipment. 




         Claims 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PG-Publication # 2015/0092707), in view of prior art of record, CATT:” Duplication Activation/Deactivation MAC CE”, 3GPP Draft, R2-1707921, 3GPP, Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France, hereinafter “CATT”, and in view of Shi et al. (U.S. PG-Publication # 2019/0379519). 


          Consider claim 7, and as applied to claim 1 above,
                         claim 14, and as applied to claim 8 above, 
Kwon et al. clearly disclose the method as described.
          However, Kwon et al. do not specifically disclose receiving default path configuration information.
          In the same field of endeavor, Shi et al. clearly show:                   
         receiving, by the user equipment, default path configuration information sent by the first network device (par. 3 (At present, when a network equipment (such as a base station) and a user equipment (UE) perform data transmission, a data transmitting entity may adopt a split transmission mode, that is, transmitting different data on different links. For example, in transmitting PDCP (packet data convergence protocol) data, different PDCP PDUs (protocol data units) may be transmitted on different links)); 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data replication controlling method, as taught by Kwon, and show receiving default path configuration information, as taught by Shi, so that problems can be avoided.
            However, Kwon and Shi do not specifically disclose in a case where the first MAC CE deactivates the data replication, and the second MAC CE deactivates the data replication.
          In the same field of endeavor, CATT et al. clearly show:                   
         in a case where the first MAC CE deactivates the data replication, and the second MAC CE deactivates the data replication, sending, by the user equipment, data on a default path (fig. 1 (duplication deactivation), section 2.1, subsection 1, first point (Before duplication activation: one logical channel is used to transmit the data of the DRB before duplication is configured or activated and all CCs can be used for this logical channel. For better clarity, we call the logical channel as primary leg)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data replication controlling method, as taught by Kwon, show receiving default path configuration information, as taught by Shi, and show in a case where the first MAC CE deactivates the data replication, and the second MAC CE deactivates the data replication, so that problems can be avoided. 



          Consider claim 17, and as applied to claim 14 above, Kwon et al. clearly disclose the method as described.
          However, Kwon et al. do not specifically disclose in a case where the data to be sent by the user equipment is less than or equal to a threshold, control the transceiver to send the data on the default path.
          In the same field of endeavor, Shi et al. clearly show:                    
          in a case where the data to be sent by the user equipment is less than or equal to a threshold, control the transceiver to send the data on the default path (par. 3 (At present, when a network equipment (such as a base station) and a user equipment (UE) perform data transmission, a data transmitting entity may adopt a split transmission mode, that is, transmitting different data on different links. For example, in transmitting PDCP (packet data convergence protocol) data, different PDCP PDUs (protocol data units) may be transmitted on different links)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data replication controlling method, as taught by Kwon, and show in a case where the data to be sent by the user equipment is less than or equal to a threshold, control the transceiver to send the data on the default path, as taught by Shi, so that problems can be avoided. 
 



                                             Allowable Subject Matter

 	Claims 2-3, 9-10, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 2, 2021